DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-10, 12-16 and 33 are pending.
Claims 4, 12-16 and 33 remain withdrawn as being directed to a non-elected invention.
Claims 1-3 and 5-10 are examined herein.
The objection to the Specification is withdrawn in view of Applicant’s amendments of the claims.  
The rejection to claims 1-3 and 5-10 under 35 U.S.C. § 101 is withdrawn in view of Applicant’s amendments of the claims.
The rejection to Claims 1-3 and 5-10 under 35 U.S.C. § 112(a) for failing to satisfy the enablement requirement is withdrawn in view of Applicant’s amendments of the claims.  
The rejection to Claims 3,5 and 6 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments of the claims.  
The rejection to Claims 1-3 and 5-10 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kojima et al. (1997, Genes & Genetic Systems 72:353-359) is withdrawn in view of Applicant’s amendments of the claims.  
Claim Objections
Claims 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 7-10 remain rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend.
This rejection is modified in view of Applicant’s amendments of the claims.
	The Federal Circuit has clarified the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus". Id.
	Applicant claims methods of producing hybrid wheat seed comprising a functional restorer gene allele for wheat G-type cytoplasmic male sterility, and producing a fertile progeny plant from a G-type cytoplasmic male sterile wheat parent plant, which comprise identifying or analyzing wheatl plants comprising at least one marker allele linked to a functional restorer gene allele for wheat G-type cytoplasmic male sterility located on chromosome 1B using a molecular marker assay that detects the presence of said marker allele, wherein said alleles comprise and are flanked by the markers of SEQ ID NO:2 and SEQ ID NO:8; or wherein said functional restorer gene allele is obtainable from USDA accession number PI 583676; or wherein said method for producing a cereal plant comprising a functional restorer gene allele for wheat G-type cytoplasmic male sterility comprises a first cereal plant homozygous for said restorer gene allele.  Essential to the claims are markers (identified polymorphisms) between SEQ ID NO:2 and SEQ ID NO:8 on Chromosome 1B.  
Applicants describe the markers of SEQ ID NO:2 and SEQ ID NO:8 (Sequence Listing). These two sequences flank a region of 13.423 cM on chromosome 1B (38.165 cM – 51.588 cM; see Table 1 on page 34).  In the claimed chromosomal region that is flanked by SEQ ID NO:2 and SEQ ID NO:8, Applicants describe a total of 5 specific markers that show a significant association with the desired phenotype. Applicants also describe at least four additional markers obtained from fine-mapping. The fine-mapping markers appear to be close to the marker of SEQ ID NO:5, which is one of the markers that appears to be closest to the Rf3 locus; see Table 2 on page 35.  
Applicants do not describe a representative number of species of the broadly claimed genus of unspecified marker alleles, in a method claim to selecting cereal plants comprising a functional restorer gene allele for wheat G-type cytoplasmic male sterility, restoring fertility in wheat plants, producing wheat plants or seed comprising a functional restorer gene allele for wheat G-type cytoplasmic male sterility, wherein said alleles comprise and are flanked by the markers of SEQ ID NO:2 and SEQ ID NO:8 on Chromosome 1B.  .
Applicants fail to describe a representative number of polynucleotide sequences encoding a functional restorer gene allele for wheat G-type cytoplasmic male sterility. Furthermore, Applicants fail to describe structural features common to members of the claimed genus of polynucleotides. Applicants only describe the claimed sequence(s) in terms of a function, i.e., restoring wheat G-type cytoplasmic male fertility.
Relating to structure vs. function, Applicants do not claim the necessary (i.e., favorable) allele(s) associated with the claimed phenotype(s), such that, Applicants do not disclose a conserved structure responsible with respect to the marker loci and alleles as to accomplish the instantly claimed function of selecting cereal plants comprising a functional restorer gene allele for wheat G-type cytoplasmic male sterility, restoring fertility in wheat plants, producing wheat plants or seed comprising a functional restorer gene allele for wheat G-type cytoplasmic male sterility.  
The claimed methods encompass embodiments using polymorphic markers from any cross between any wheat lines, wherein one line comprises a functional restorer gene allele for wheat G-type cytoplasmic male sterility.  Polymorphisms are not consistent between different pairings due to minor variations in the genomic sequence of different wheat lines – the markers described by Applicant, while useful for identifying plants comprising the Rf3 locus in the cross employed by Applicants (donor line being PI 583676), would not be reasonably expected to reflect polymorphisms between other parental lines. For example, Kojima et al. (1997, Genes & Genetic Systems 72:353-359) teaches a cross to restore fertility using the Rf3 allele on Chromosome 1B using a Chinese Spring wheat plant that is cytoplasmic male sterile (tim-CMS) with a Triticum spelta (SP) male fertile plant (carries the Rf3 locus).  It is unclear whether any of the polymorphisms described by Applicant herein would be present and useful as markers in the cross of Kojima et al. – as Applicant points out the Remarks, Kojima et al. failed to identify markers closely associated with the Rf3 locus, due to apparent difficulties in QTL mapping in wheat.  Accordingly, the claims remain drawn to an extremely large genus of marker loci encompassing any possible yet unspecified detectable polymorphisms between any lines of wheat as encompassed by the claims.  
Given Applicants have provided very vague description of the method steps or structures that would link a myriad of unspecified alleles of unspecified marker loci that are determinants of the restorer gene for wheat G-type cytoplasmic male sterility in the interval between SEQ ID NO:2 and 8, the Specification fails to provide an adequate written description to support the breadth of the claims. Therefore, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed.  
Response to Remarks
	Applicant urges that the rejection under 35 U.S.C. § 112(a) for failing to comply with the written description requirement should be withdrawn because the claims have been amended to specific that they cereal plants used in the invention are wheat.  As such, Applicant urges that the rejection is moot.  (Remarks p. 12).
	This is not found persuasive.  For the reasons set forth in the modified rejection, the rejection is maintained even though the plants used in the invention are narrowed to wheat.  The claims encompass crosses between a donor of the fertility restorer allele and any other wheat variety and because the markers as encompassed by the claims include any possible yet unspecified detectable polymorphisms between any lines of wheat as encompassed by the claims, a vast genus, the species described by Applicant are insufficient to describe the invention by virtue of example.  
Conclusion
No claims are allowed.
The claims appear to be free of the prior art.  The closest prior art is Zhou, et al. "SSR markers associated with fertility restoration genes against Triticum timopheevii cytoplasm in Triticum aestivum." Euphytica 141.1 (2005): 33-40.  Zhou, et al. teaches markers that are associated with the Rf3 allele and making F1 hybrids and mapping crosses to identify said markers.  However, Zhou, et al. does not disclose or teach that the markers appear within the genetic interval as required by the instant claims and the prior art does not otherwise teach markers within the required interval.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/Examiner, Art Unit 1662